Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the limitations wherein the busbar comprises fourth grooves perpendicularly overlapped with the first grooves of the plate cover plate portion 
(claim 11) a first guide groove and a second guide groove
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Regarding claim  the specification teaches the items 1113 on the cover portion align on a line L1 and the items on the busbar 1116 lie on the line L2 and the two line lie over each other when the busbar is aligned with the lid, but this is not the same thing as being perpendicularly overlapped.  Next the shapes 1113 and 1116 are depicted on the drawings are not grooves, but circular recesses.  Item 1113 also resembles a through hole. A groove is defined as a long, narrow cut or depression , especially one made to guide motion or receive a corresponding ridge. Items 1113 and 1116 do not read on the definition of the term groove.
Regarding claim 11, figure 11 depicts first and second circular recesses 1113A and 1113B that are not grooves.  A groove is defined as a long, narrow cut or depression , especially one made to guide motion or receive a corresponding ridge. Items 1113 and 1116 do not read on the definition of the term groove.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites the first grooves and the fourth grooves are perpendicularly overlapped.  However, the specification says the lines on which first grooves and fourth grooves sit are collinear or parallel.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 cites the ordinal number second with the term hole without citing the ordinal number first. Claims also cites the ordinal number third with the term grooves, without citing the terms first and second.  Claiming by the use of the ordinal numbers implies lower number ordinal number items like the upper number ordinal items. Claim 1 is confusing and the person of ordinary skill can know if the first hole or the first or second grooves exist and are omitted or do not exist.  The ordinal terms second and third are not introduced with an article “a/an” or “the” so it is not clear if the ordinal numbers provide proper antecedent basis for the limitations associated with the ordinal number.  If the implied article is “the” the limitations lack antecedent basis. 
Claims 2-10 are rejected for dependency on rejected claim 1.
Claim 3 has a similar problem in that there are first and fourth grooves cited in claim 3 and the third grooves were cited in claim 1. Also, it is not clear if the limitations have proper antecedent basis.
Claim 8 has a similar problem in citing a second protrusions while not citing first protrusions. Also, it is not clear if the limitations have proper antecedent basis.
Claim 10 has a similar problem citing first protrusions and third grooves.  The claim tree in claim 10 is not linked to claim 8 where second protrusions.  The citing of one set of items as first and another set as second does not distinguish the first, second, or another ordinal number item from the other in any functional or structural sense and the use of the ordinal numbers rather has a confusing meaning. Claim 10 cites the first protrusion are made by applied pressure. Claim 10 is also a bit confusing in that it does not clarify which sidewall the third grooves are formed and which sidewall the first protrusions are formed. As the examiner understands it the cover has a sidewall (claim 1) and the housing also has a sidewall (claim 8) and the first protrusions are associated with the sidewall of the housing while the third grooves are associated with the sidewall of the cover.   
Claims 11 and 12 have a similar problem in in introducing third grooves.  Here the cited first and second guide grooves are not grooves. Also the first and second grooves have not been introduced and it is not clear whether the first and second grooves exist.  It is not clear if the third grooves have proper antecedent basis.  In this case, the claims will be clarified by omitting the term third.
Appropriate clarification is requested.  The applicant can use the ordinal number first with each of the terms hole, protrusion, and grooves, or the article a, or cite the lower ordinal items along with the higher order items. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (U. S. Patent and Hara et al. (U. S. Patent Publication 2020/0156696).
Regarding claim 1, Hara et al. discloses a motor comprising: 
a shaft 30; 
a rotor 10 coupled to the shaft 30; 
a stator 22 disposed outside the rotor 10; 
a housing 80 and 70 (bracket) in which the rotor 10 and the stator 22 are disposed and which comprises an opening (opening as shown in figure 2); and 
a cover 60 coupled to the housing 80, 
wherein the cover 60 comprises a cover plate portion (as shown in figures 1 and 2), in which a second hole is formed (shaft hole), and a sidewall extending downward from the cover plate portion (as shown in figure 4), and 
wherein the sidewall comprises an outer surface (as shown in figure 4) and a plurality of third grooves 61 formed in the outer surface (as shown in figure 4).
(2) Jang et al. does not teach 
a busbar disposed above the stator. 
(3) Hara et al. teaches another motor comprising teaching all the components by Jang et al., but not the grooves in the cover, but teaches a bus bar, the bus bar motivated the input terminal of a coil of the motor are electrically connected through the bus bar (paragraph 49).  
(4) The motor by Jang et al. may be modified in view of Hara et al. to further comprise a busbar.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the input terminal(s) of a coil of the motor are electrically connected through the bus bar, taught by Hara et al.
Regarding claim 5, the combination of Jang et al. and Hara et al. teach the motor of claim 1, wherein the plurality of third grooves are arranged to be spaced at a certain first distance (dl) from an end of the sidewall (as shown in figure 4).
Regarding claim 7, the combination of Jang et al. and Hara et al. teach the motor of claim 1, wherein the plurality of third grooves are arranged to be rotationally symmetrical on the basis of a center (C) of the cover as shown in figure 4, all grooves 61 aligned on the same arc of rotation.
Regarding claim 8, the combination of Jang et al. and Hara et al. teach the motor of claim 1, and Jang et al. teaches 
wherein the housing 80 comprises a housing plate portion 70, a sidewall portion 80 having a cylindrical shape and protruding from the housing plate portion in an axial direction as shown in figure 8, and a plurality of second protrusions 82, and 
wherein the second protrusions are formed to protrude from an inner surface of the sidewall portion (as shown in figure 4).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jang et al. and Hara et al.  as applied to claim 1 above, and further in view of Chaohai et al. (U. S. Patent 7,492,071).
(1) Regarding claim 2, the combination of Jang et al. and Hara et al. teach the motor of claim 1, and Jang et al. teaches  wherein the sidewall comprises an upper region adjacent to the cover plate portion, a lower region located below the upper region and wherein the plurality of third grooves are formed in the upper region.
(2) The combination of Jang et al. and Hara et al. does not teach a stepped region formed between the upper region and the lower region.
(3) Chaohai et al. teaches a cover plate portion for a motor that has a stepped region 76 formed between an upper region and a lower region (as shown in figures 1 and 2).   Chaohai et al. teaches the stepped region is provided for receiving fasteners for receiving fasteners for securing the end cap (column 4, lines 54-56).
(4) The motor according to the combination of Jang et al. and Hara et al. may be modified in view of Chaohai et al. to have a stepped region between an upper region and a lower region.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to provide a stepped region between an upper region and a lower region on a motor cover plate motivated for receiving fasteners for receiving fasteners for securing the end cap to the motor housing.
Allowable Subject Matter
Claims 3 and 4 are potentially allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a &b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs and drawing objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The combination of Jang et al. and Hara et al. does not teach indentations in the cover plate and the bus bar and a line that runs between two indentations on the cover plate and two indentations on the busbar have a particular alignment.
Claim 4 includes some of the rejections and objections of claim 3, but is potentially allowable for the rationale indicated in claim 4.
Claims 6, 9 and 10 are potentially allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the combination of Jang et al. and Hara et al. does not teach or suggest the subject matter of claim 6.  The groove by Jang et al. would extend to the corner where the sidewall and plate portion meets the sidewall. 
Regarding claim 9, the combination of Jang et al. and Hara et al. does not teach the limitation wherein top surfaces of the second protrusions come into contact with a bottom surface of the sidewall.
Regarding claim 10, the combination of Jang et al. and Hara et al. does not teach the limitations in the specification on which claim 10 is based.  The applicant discloses grooves 122 that are associated with protrusions 124a in the sidewall of the cover.  The applicant discloses protrusions 221 in the sidewall of the housing 220 that are associated with imprinted recesses in the outer surface of the side wall 220 of the housing that forms the protrusions 221.   
Claims 11 and 12 are potentially allowable allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraphs and drawing objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Regarding claim 11, the combination of Jang et al. and Hara et al. fails to disclose guide recesses 1113A and 1113B, figure 19 in the plate portion of the cover wherein the first guide recess and is disposed on a virtual straight line which connects the second guide recess to a center of the cover.
Claim 12 is potentially allowable for dependence on the allowable independent claim 11 and for the citation of further distinguishing subject matter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        January 26, 2022